ANDERSON, C. J.
The opinion upon the former appeal in this case is reported in 192 Ala. 287, 68 South. 369, and the bill was subsequently amended in an effort to conform to said opinion. This appeal is from the ruling upon the demurrers both as to the want of necessary parties and the joinder of an improper party.
(1, -2) In the former opinion it was held that in order to a full accounting of the partnership affairs, all the persons at any time connected with the partnership should be made parties, unless there was averment showing that they no longer had any interest in the accounting to be had. That is, that being a member of the partnership prima facie requires their presence in the suit in order that it might be ascertained whether they were creditor or debtor partners as related to other partners. The bill does not involve the right of creditors against the partners, but an accounting, contribution, and settlement between the partners arising out of a settlement by some of them of the partnership debts and an equitable distribution of the assets and final settlement between the partners, or those of them who had not been finally discharged by their co-partners. While all partners would prima facie be necessary parties, and might under any conditions be proper parties, equity pleading would not forbid averment and proof dispensing with the necessity of making-them parties to the cause. The law not only abhors unnecessary litigation, but should not be resorted to for the purpose of doing vain and useless things. We think that the amended bill suffici*184ently sets up a state of facts to show that the representative of Williamson, deceased, was an unnecessary party as his estate was in no wise interested in the settlement between the other partners. The same as to J. W. Tipton & Co., Butler, Rouseau & Co., W. B. Bridges, W. W. Bridges, and N. W. Wallace.
(3, 4) As to S. R. Butler, he was a proper, if not a necessary, party, and the bill was not subject to demurrer for making him a party. The bill shows that he was for a good period connected with the bank firm, either individually or through his firm, and if he can show that none of the existing debts of the bank were incurred while he was a partner, and that he is in no way interested in. the settlement, this would be defensive matter which need not be anticipated by an averment in the bill.
The decree of the chancery court is affirmed.
Affirmed.
Mayfield, Somerville, and Thomas, JJ., concur.